          Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.1 Page 1 of 8



 1                                                                  ,.,--     ,. .



 2
                                                                    r~ ! L. {:,: L)
 3                                                            1920 fE6 18 A iO: 22
                              UNITED STATES DISTRICT COURT
 4

 5
 6    UNITED STATES OF AMERICA,
                                                              ')    0 ~,A
                                                              i. .. lJ Iii)
                                                                               J s   ;'J.

                                                                                     ·      l._J
                                                                                                   G
                                                                                                   J
                                                                                                       'J
                                                                                                       .-
 7                                 Plaintiff,    COMPLAINT FOR VIOLATION OF
 8
                  V.                             Title 8, U.S.C., Section 1324(a)(l )(A)(ii)
 9                                               Transportation of Illegal Aliens (Felony)
10    Stacy Anne GRAHAM,
                                                 Title 8, U.S.C., Section 1324(a)(l)(A)(ii)
11                              Defendant.       Attempted Transportation of Illegal Aliens
12                                               (Felony)

13
14
15         The undersigned complainant being duly sworn states:
16
                                                COUNTI
17
           On or about February 17, 2020, within the Southern District of California, defendant,
18
19 Stacy Anne GRAHAM, with the intent to violate the immigration laws of the United States,
20
     knowing and in reckless disregard of the fact that aliens,
21
                                Janeht ORTIZ-Vasquez,
22
23                              Santiago VELASCO-Hernandez, and
24
                                G.V.M.
25
     had come to, entered or remained in the United States in violation of law, did transport or
26
27 move, said aliens within the United States in furtherance of such violation oflaw; in violation
28
     ofTitle 8, United States Code, Section 1324(a)(l)(A)(ii).
          Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.2 Page 2 of 8



                                               COUNT II
 1
 2         On or about February 17, 2020, within the Southern District of California, defendant,
 3
     Stacy Anne GRAHAM, with the intent to violate the immigration laws of the United States,
 4
     knowing and in reckless disregard of the fact that aliens,
 5
 6                              Artemio ORTIZ-Perez,
 7   '
                                C.P.C.,
 8
                                Francisco PEREZ-Zamora,
 9
10                              M.S.B.,
11
     had come to, entered or remained in the United States in violation of law, attempted to
12
13 transport or move, said aliens within the United States in furtherance of such violation of
14 law; in violation of Title 8, United States Code, Section 1324(a)(l)(A)(ii).
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
         Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.3 Page 3 of 8



 1        And the complainant states this complaint is based on the attached Statement of Facts,

 2 which is incorporated herein by reference.
 3
 4
 5
 6
                                                 FEDEf~
                                                 BORDER PATROL AGENT

 7
          SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 4th DAY
 8
 9 OF FEBRUARY, 2020.
10
11                                              ~                       /
                                                HON. RUTH BERMUDEZ MONTENEGRO
12
                                                U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
         Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.4 Page 4 of 8


     UNITED STATES OF AMERICA
 1               V.
 2 Stacy Anne GRAHAM

 3                                 STATEMENT OF FACTS
 4
           The complainant states that this complaint is based upon statements in investigative
 5
 6 reports by Border Patrol Agent (BPA) J. Martinponce that on February 17, 2020, Stacy

 7 Anne GRAHAM (GRAHAM), a United States citizen was arrested in El Centro, California,
 8
   while transporting three undocumented aliens, and attempting to transport four
 9
10 undocumented aliens, in violation of Title 8, United States Code, Section 1324.

11         On February 17, 2020, BPAs J. Martin, A. Gaytan, N. Perry, L. Heipt, F. Zamora,
12
     S. Ley, and M. Clinton, who are assigned to the El. Centro Sector Intelligence Unit, were
13
14 conducting anti-smuggling duties within the El Centro Border Patrol Sector's Area of

15 Responsibility. Agents were dressed in plain clothes and operating unmarked service
16
   vehicles in an attempt to covertly search for criminal activity.
17
18        ·At approximately 6:45 p.m., BPAs were notified of a red Subaru (Subaru) traveling

19 east on Interstate 8 towards El Centro, California. BPAs became aware that the registered
20
     owner of the Subaru, GRAHAM, had been arrested for alien smuggling last year and may
21
22 be involved or en-route to be involved in an alien smuggling scheme. The Intelligence

23 Unit team drove to Interstate 8 to intercept the Subaru. At approximately 7:20 p.m., the
24
     Subaru passed Agent Clinton on Interstate 8 and near Seeley, California and his partners
25
26 responded to assist with mobile surveillance. The Subaru drove into a motel in El Centro,

27 California. GRAHAM got out of the Subaru and walked towards one of the rooms and
28
                                                 4
         Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.5 Page 5 of 8



 1 returned with two males and a female carrying backpacks. GRAHAM made hand gestures
 2 to the people in what appeared to be instructions for them to enter the Subaru. GRAHAM
 3
     drove across the street to a grocery store and parked with her window down. BPAs decided
 4
 5 to make contact with GRAHAM. BP As walked up to the Subaru and identified themselves

 6 as BP As while showing their badges. BP A Clinton asked GRAHAM who she had in the
 7
     car with her and she said she didn't know them and was giving them a ride to get her
 8
 9 boyfriend out of jail. BP As Perry and Martin asked the people in the back seat if they were

10 illegal aliens and the subjects stared forward. The agents repeated the question in Spanish
11
     and they nodded in the affirmative. GRAHAM was removed from the Subaru. An
12
13 immigration interview was conducted on the subjects in the back seat. It was determined
14 that all three of the individuals are citizens of Mexico without any immigration documents
15
     to legally enter or remain in the United States.· The three passengers were later identified
16
17 as

18                             Janeht ORTIZ-Vasquez (ORTIZ-Vasquez),
19
                               Santiago VELASCO-Hernandez (VELASCO-Hernandez), and
20
21                             G.V.M. (G.V.M.).

22 GRAHAM was determined to be a citizen of the United States. The three passengers were
23
   placed under arrest for being present in the United States illegally and GRAHAM was
24
25 placed under arrest for alien smuggling.

26         Agent Clinton advised GRAHAM of her Miranda rights and asked if she was willing
27
     to speak without an attorney. GRAHAM said she wanted to cooperate and would help in
28
                                                  5
         Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.6 Page 6 of 8



     any way she could. GRAHAM was asked if there were more people in the motel room and
 1
 2 she said there were three to four more people in the room. GRAHAM stated the subjects
 3
     in the· room may be illegal aliens. Agent Clinton relayed this information to Agents Heipt,
 4
     Martin, and Ley who drove across the street to the motel lobby and confirmed the motel
 5
 6 room was rented out to GRAHAM. GRAHAM was asked if she had the key to the motel
 7
     room and she said it was in the visor on the driver side of the Subaru. Agent Clinton asked
 8
 9 GRAHAM for consent to enter the room and she gave consent. Agent Clinton delivered
10 the room key to Agent Heipt. BPAs entered the room and encountered four males later
11
     identified as
12
13                                Artemio ORTIZ-Perez (ORTIZ-Perez),

14                                            C.P.C. (C.P.C.),
15
                             Francisco PEREZ-Zamora (PEREZ-Zamora), and
16
17                                            M.S.B. (M.S.B.).

18         The males in the room were determined to be illegal aliens from Mexico and were
19
     placed under arrest for being illegally present in the United States.
20
21         Everyone was transported to the Calexico Border Patrol station for further

22 investigation and processing.
23
           GRAHAM was read her rights per Miranda. GRAHAM stated she understood her
24
25 rights and agreed to speak to agents without the presence of an attorney. GRAHAM stated

26 she has smuggled illegal aliens successfully five or six times. GRAHAM stated that she
27
     works for a smuggler and that she is supposed to be paid $400 United States Dollars (USD)
28
                                                   6
          Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.7 Page 7 of 8



 1 per alien smuggled but that she is only paid $100 USD per alien due to a debt that she owes.
 2 GRAHAM stated that she utilizes her personal vehicle to smuggle aliens. GRAHAM
 3
     stated that yesterday, February 16, 2019, she was instructed to pick up three illegal aliens
 4
 5 m El Centro, California. GRAHAM stated that she took the illegal aliens to a motel in El
 6 Centro and rented a room for them. GRAHAM stated that she left the illegal aliens in the
 7
     room and returned to Hesperia, California. GRAHAM was then instructed to return to El
 8
 9 Centro, California and take the illegal aliens north. GRAHAM stated that she returned to

10 pick up aliens and went to a local grocery store parking lot where Border Patrol Agents
11
     arrested her.
12
13         The Material Witnesses, ORTIZ-Vasquez, VELASCO-Hernandez, ORTIZ-Perez,

14 C.P.C., and M.S.B., stated they were going to pay between $7,000 and $8,000 USD to be
15
     smuggled into the United States.
16
17         The Material Witnesses, ORTIZ-Vasquez, ORTIZ-Perez, and C.P.C., were shown a

18 photographic lineup display and were able to identify photograph #3 as the woman that
19
     picked up the illegal aliens. Photograph #3 identifies GRAHAM.
20
21         The complainant states the names of the Material Witnesses are as follows:

22      NAME                                            PLACE OF BIRTH
23      Artemio ORTIZ-Perez                             Mexico

24      Janeht ORTIZ-Vasquez                            Mexico
25
        C.P.C.                                          Mexico
26
27      Francisco PEREZ-Zamora                          Mexico

28                                                      Mexico
                                                  7
          Case 3:20-cr-01002-JLS Document 1 Filed 02/18/20 PageID.8 Page 8 of 8



 1
        M.S.B.
                                                        Mexico
 2      Santiago VELASCO-Hernandez
 3
                                                        Mexico
        G.V.M.
 4
 5         Further, complainant states that the Material Witnesses are citizens of a country

 6 other than the United States; that said aliens have admitted that they are deportable; that
 7
     their testimony is material, that it is impracticable to secure their attendance at trial by
 8
 9 subpoena; and that they are material witnesses in relation to this criminal charge and should

10 be held or admitted to bail pursuant to Title 18, United States Code, Section 3144.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8
